DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Good (2004/0075332).
Good discloses a spinnable device, comprising: a spinning member 12 (in the form of a disc) having a front side and a back side, the front side comprising a reflective portion (the portion that does not have holes in it is inherently reflective because it is visible to the human eye) and a non-reflective portion (i.e., the portion with holes in it); Page 12 of 14NON-PROVISIONAL PATENT APPLICATIONa mounting bracket 16; and a rotational mechanism 24; wherein the spinning member is spinnable on the rotational mechanism.
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marriott (2007/0046096).
Marriott discloses a spinnable device, comprising: a spinning member 22 (in the form of a disc) having a front side and a back side, the front side comprising a reflective portion (the portion that does not have holes in it is inherently reflective because it is visible to the human eye) and a non-reflective portion (i.e., the portion with holes in it); Page 12 of 14NON-PROVISIONAL PATENT APPLICATIONa mounting bracket 26; and a rotational mechanism 18, 20; wherein the spinning member is spinnable on the rotational mechanism.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Good (2004/0075332) in view of Whiteman (2,997,344).
Good discloses the invention substantially as claimed, as set forth above. However, the rotational mechanism disclosed by Good does not include the bearing grooves, among other things. Whiteman teaches that it was known in the art to support a spinning disc with a rotational mechanism comprising an inner member 23 having a bolt aperture (for bolt 30), a front plate 22, and a middle portion having a bearing groove 28; and an outer member 27 having a bearing groove; wherein the bearing groove of the middle portion and the bearing groove of the outer member align so as to receive ball bearings 29 therebetween. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the rotational mechanism disclosed by Good with the one taught by Whiteman, because the ball bearing race should yield smoother rotational performance.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Good (2004/0075332) in view of Whiteman (2,997,344), as applied to claim 2, above, and further in view of Hettinger (3,219,391).
32 to lessen the entry of dirt or debris into the ball bearings (column 1, lines 61-65). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotational mechanism disclosed by Whiteman with a cap, as taught by Hettinger, in order to lessen the entry of dirt or debris into the ball bearings.
Allowable Subject Matter
Claim 8 is allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the prior art wheel spinner (which are the only prior art that meet the independent claim limitations) do not disclose or suggest a mounting bracket having a first arm and a second arm, with securing apertures therein, and spaced to receive a pole or beam. Such an arrangement would appear not to be compatible with mounting to a wheel.
Regarding claim 8, the prior art does not disclose or suggest a method of signaling a transit driver comprising the steps of coupling a spinnable indicator to a pole or bean at a transit stop, and spinning the indicator when the method of transit approaches, indicating to a driver the presence of a prospective passenger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631